DETAILED ACTION
Status of the Claims
	Claims 59-78 are pending in this application. Claims 77-78 are withdrawn. Claims 59-76 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2019/061851 filed on 05/08/2019, which claims priority from the foreign application # EP18382314.5 filed on 05/08/2018.

Information Disclosure Statement
The information disclosure statement from 02/12/2021 has been considered by the examiner.

Advisory Notice
For clarification purposes, the interpretations of “microalgal culture supernatant” and “obtaining a microalgal culture supernatant by removing cells from the culture of step” limitations will be explained. Under broadest reasonable interpretation, also due to the “comprising” language of instant claim 59 (allowing additional steps that are not recited), the following exemplary process of making would meet the abovementioned limitations:
Exemplary process:
Carrying out cell lysis to disrupt/breakdown cell membranes.
Carrying out centrifugation to separate supernatant and to remove cell debris (meeting “removing cells”). 
Acquiring the supernatant of the cell lysate (meeting “microalgal culture supernatant”). 
Cell membranes are semi-permeable and thus a supernatant achieved from the above method would yield a composition comprising the components of a “microalgal culture supernatant” even when cytoplasmic components are included, especially when cell debris is removed after centrifugation. That being said, the USC 103 rejection over Marion and Point (see below) considers that whole cells are separated without prior cell lysis which is another piece of evidence that breaks unity of invention. 

Election/Restrictions 
Applicant’s election with traverse of Group I (consisting of claims 59-76) in the reply filed on 06/22/2022 and supplemental claims from 6/23/2022 is acknowledged.
The applicant argues that the claims do not lack unity of invention because the technical feature of “obtaining a microalgal culture supernatant” is not taught by the cited reference Choi (previously cited). Applicant argues that Choi is rather directed to “specific amino acids which are purified from microalga extracts”. Applicant continues by stating “sections 4.1 and 4.2, indicate that the MAAs are obtained from the dried algae extract, wherein the dried algae are obtained from the culture medium, and wherein the supernatant is discarded” and emphasizes on “After cells were grown for 7 days, 0.25 L of culture medium was harvested for dry weight biomass” (section 4.1) and “Dried algae (20 mg DW) were extracted for 2 h in screw-capped centrifuge vials filled with 20% aqueous methanol (v/v) at 45 C. After 10 min centrifugation with 5000x g at room temperature, the supernatant was discarded” (section 4.2) teachings of Choi to support their argument. This argument is acknowledged but not found persuasive. The point of dispute is in regards to step (i) (b) of the instant invention which is “obtaining a microalgal culture supernatant by removing cells from the culture of step”. The examiner previously interpreted “After cells were grown for 7 days, 0.25 L of culture medium was harvested for dry weight biomass” to meet this limitation. To support this interpretation and as a response to the Applicant, Choi also teaches “The detailed protocol for MAAs isolation was described previously” (page 7062 section 4.1) and cites “Suh SS, Hwang J, Park M, Seo HH, Kim HS, Lee JH, Moh SH, Lee TK. Anti-inflammation activities of mycosporine-like amino acids (MAAs) in response to UV radiation suggest potential anti-skin aging activity. Mar Drugs. 2014 Oct 14;12(10):5174-87. doi: 10.3390/md12105174. PMID: 25317535; PMCID: PMC4210892” (Hereinafter Suh) for the detailed method. Suh also doesn’t give further details than stating “After cells were grown for 7 days, 0.25 L of culture medium was harvested for dry weight biomass” but also states that the method is “Described previously” and cites “Mushir, S.; Fatma, T. Ultraviolet Radiation-absorbing Mycosporine-like Amino Acids in Cyanobacterium Aulosira fertilissima: Environmental Perspective and Characterization. Curr. Res. J. Biol. Sci. 2011, 3, 165–171” (Hereinafter Mushir) for the method. Mushir teaches “For determination of MAAs content, cells were extracted from harvested cyanobacterial biomass and washed twice with distilled water. Dried Cells were suspended and homogenized in 20% (vol/vol) aqueous methanol at 45ºC in water bath for 2 h. After centrifugation supernatant is filtered through whatman filters. The absorbance of filtrate was measured spectrophotometrically at the wavelength of MAAs maximum absorbance and corrections were made according to the following expression (page 167 left column). Thus, cells going through centrifugation (which would lead to cells breaking) and the filtrate being produces by the supernatant is evidence that the instant limitation is met. In summary, the MAAs achieved by Choi are evidently not the cells (they are separated in a step prior to MAA purification) and the MAAs are also a part of a supernatant evidenced by Mushir. For this reason, the lack of unity conclusion from the last prior action is deemed proper. 
The requirement is deemed proper and is therefore made FINAL. 
Claims 77-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 06/22/2022.

Claim Objections
Claim 59 is objected to because of the following informalities: 
In claim 59, “proliferation of fibroblast” needs to say “proliferation of fibroblasts”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 60, it is unclear what “reduced amounts of fetal serum or growth factors” refers to amount-wise. The instant specification recites “in a particular aspect of the cell culture media, the content of serum in the media is reduced, preferably is lower than 10%, more preferably 8%, 7%, 6% , 5%, 4%, 3%, 2%, 1% or more preferably 0.5%” (page 22 lines 5-8). However, this recitation is not sufficient to deem the instant claim definite. Applicant uses “preferably” language in regards to concentrations. For this reason, it is still unclear what is meant by a reduced amount. Is lower than 10% required or is it merely provided an as example? Even if it is interpreted as less than 10%, the lower boundary is also unclear. For the purposes of compact prosecution, any amount less than 10% is interpreted as “reduced” amount (including 0%). 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59-65, 69-71, and 73-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ki Woo Kim et al (KR20170090690A, publication date: 08/08/2017) (Hereinafter Kim). In this rejection, the patent application translation from the Korean Intellectual Property Office will be used for referencing (Also attached as a Non-patent literature file). 
Regarding claim 59, the instant claim is directed to a method of using a composition comprising a pharmaceutically acceptable adjuvant and (i), (ii) or (iii) limitations (due to the “or” language). Kim teaches “A composition for external application to the skin for wound healing, which comprises a mycosporine-like amino acid” (MAA) (claim 1) wherein MAA is obtained from microalgae (claim 7) wherein the microalgae is Chlamydomonas (embodiment 1, para 60). Regarding the instant limitation of “by increasing proliferation of fibroblast in a subject in need thereof”, Kim teaches MAAs wound healing effects in human keratinocytes (para 80) as “it was confirmed that MAAs stimulate the wound healing mechanism in human skin cells to promote wound healing. (FIGS. 3 and 4)” (para 81). While, these cells aren’t fibroblasts, Kim teaches its composition to be applied to skin (claim 1) which comprises fibroblasts such as human dermal fibroblasts. Thus, upon application of Kim composition to skin, one would achieve increase of proliferation of fibroblasts. As a result of Kim’s teachings, the “by increasing proliferation of fibroblast in a subject in need thereof” step would be achieved inherently. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (MPEP 2112 I). ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999). In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.") (MPEP 2112 II). In the instant case, Kim is anticipatory over the “by increasing proliferation of fibroblast in a subject in need thereof” limitation simply because Kim teaches its invention to be applied to skin for wound healing which would inherently result in proliferation of fibroblasts. Regarding “a pharmaceutically acceptable adjuvant” limitation, Kim teaches various different adjuvants in its embodiments for various different preparations (Preparation examples 6-1 through 6-5) such as “glycerine” (table 1) among many others. Regarding the instant claimed steps of (i), (ii), and (iii), it is important to note that the instant invention is directed to a process of using (not a process of making). The limitations regarding preparation of the supernatant are directed to steps of method of making a product. That being said, these steps are also considered. Regarding “(i) a microalgal culture supernatant obtained by a method comprising the steps of: a) culturing microalgae belonging to Chlorophyceae class or Volvocales order under conditions suitable for a growth of the microalgae and for the secretion of molecules to a culture medium” limitation, Kim teaches “Three MAAs (Porphyra-334 (P334), shinorine (SH), and mycosporineglycine (M-Gly)) were extracted from Chlamydomonas” (Chlorophyceae class or Volvocales order) (para 60) by “5×10.4 Chlamydomonas and Porphyra ezzoensis were inoculated at cells/mL and cultured in a temperature-controlled aquarium at 23 to 25° C” (para 60) which is interpreted as conditions suitable for a growth of the microalgae and for the secretion of molecules to a culture medium. Kim also teaches “After 7 days of cell culture, the cells were harvested and dried with a lyophilizer” (para 60). Regarding the instant limitation of “b) obtaining a microalgal culture supernatant by removing cells from the culture of step a)”, Kim teaches “The dried algae (20 mg of dry weight) was extracted with 20% methanol (v/v) at 45° C. for 2 hours. The mixture was centrifuged at 5000×g at room temperature for 10 minutes, and the supernatant was taken and dried at 45° C. using a vacuum apparatus (Jouan evaporator centrifuge RC 10.09, Cedex, France). After vacuum drying, the precipitate was dissolved in 500 μl of purified water, and 100 μl of chloroform solution was added thereto and mixed well. The resulting solution was centrifuged at 10,000×g for 5 minutes, and the supernatant was carefully transferred to a new microcentrifuge tube, and the solvent was evaporated and dissolved in 50% methanol” (para 63) which meets the limitation since supernatant is recovered after centrifugation which would remove cell debris. Limitations for (ii) and (iii) are not considered since they are optional. 
Regarding claim 60, “wherein the treatment is performed in the presence of reduced amounts of fetal serum or growth factors” limitation is anticipated because while Kim teaches “10 % fetal bovine serum (FBS)” (para 75) for culturing of the cells during the method of making the product, the embodiments (preparation examples 6-1 to 6-5) do not disclose a serum in the formulations. The instant claim is written in such a way that limits the amount of serum during treatment, not during cell culture of the algae. In the instant case, “reduced” is interpreted as 0%. There is an indefiniteness issue regarding this claim which is discussed above. 
Regarding claim 61, Kim teaches its composition to treat skin wounds (discussed above, also in para 14). Skin wounds lead to skin scars. Thus, Kim is anticipatory over “skin scar” limitation. 
Regarding claims 62-65, Kim teaches Chlamydomonas (embodiment 1, also discussed above).
Regarding claim 69, Kim teaches centrifugation which is discussed above. 
Regarding claims 70-71, Kim teaches “the cells were harvested and dried with a lyophilizer” (para 60) which would make the harvest more concentrated. 
Regarding claim 73, “wherein the growth factor is EGF” limitation is optional since the instant claim is dependent on claim 59 which does not require a growth factor due to the “or” language used between points (ii) and (iii). That being said, Kim also teaches EGF but as a positive control group for wounds healing. Kim states “an epidermal growth factor (EGF) treatment group that has already been proven to have a wound healing effect” (para 56).
Regarding claim 74, Kim teaches as discussed above. Kim also teaches its invention to be used as a cosmetic (para 39, para 52). Kim teaches embodiments “lotion” (preparation example 6-1, para 98), “essence” (preparation example 6-2, para 102), “cream” (preparation example 6-4, para 110) and “gel” (preparation example 6-5, para 114). It is evident that these embodiments are to be used for therapeutic and/or cosmetic purposes (para 94). For this reason, “a cosmetic method for skin care” is also anticipated. 
Regarding claim 75, Kim teaches as discussed above.
Regarding claim 76, Kim teaches “The composition for external application for skin according to the present disclosure may be in the form of an anti-aging functional cosmetic product capable of reducing wrinkles, moisturizing skin, whitening skin, soothing skin, antioxidant activity” (para 51). The instant claims conditions are also anticipated by Kim’s teachings. Of note, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” (MPEP 2112.02). Thus, since Kim teaches its invention to be applied to skin, “premature skin aging, chronological aging, photoaging and cutaneous senescence” conditions would inherently be treated. Skin undergoes aging and is exposed to light on a regular basis.  

Claims 59-66 and 74-76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catherine Marion (EP1437124B1, publication date: 03/26/2008) (Hereinafter Marion). In this rejection, the English translation from the Google machine translation will be used for referencing (Also attached as a Non-patent literature file).
Regarding claims 59 and 74-75, Marion teaches a “cosmetic process for treating acne-prone skin, comprising the topical application of” (claim 14) “a composition containing” “at least one algal extract” (claim 1) “characterized in that the said algal extract is an extract of Chlamydomonas reinhardtii” (claim 10). Marion teaches a specific embodiment comprising pharmaceutically acceptable adjuvants such as ethanol and water (page 4 example 2). Regarding the “by increasing proliferation of fibroblast” limitation, it is explained above how this limitation is met inherently by a teaching if the composition is being applied to skin comprising fibroblasts. Regarding the process of making steps which are “(i) a microalgal culture supernatant obtained by a method comprising the steps of: a) culturing microalgae belonging to Chlorophyceae class or Volvocales order under conditions suitable for a growth of the microalgae and for the secretion of molecules to a culture medium, and b) obtaining a microalgal culture supernatant by removing cells from the culture of step a)”, Marion teaches “This extract, which is known to stimulate epidermal cells, can be obtained by biotechnological culture followed by a gentle disintegration of the biomass in order to recover the cytoplasmic fraction, followed by elimination of cell membranes” (page 2). Absent evidence of the contrary, the composition achieved by Marion meets the limitations of the instant invention’s achieved composition. Additional details are provided in the Advisory Notice above. Even though Marion teaches obtaining cytoplasmic fraction of Chlamydomonas reinhardtii cells, cells are semipermeable with the outside environment, thus, Marion’s composition achieved would meet the supernatant limitations of the instant invention. 
Regarding claim 60, Marion meets this limitation for the same reason which is discussed above. 
Regarding claim 61, Marion anticipates this claim because treating acne (which results in skin scarring) falls under the broad limitation of “skin scar”. 
Regarding claims 62-66, Marion teaches as discussed above. 
Regarding claim 76, the instant claims conditions are also anticipated by Marion’s teachings. Of note, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device” (MPEP 2112.02). Thus, since Marion teaches its invention to be applied to skin, “premature skin aging, chronological aging, photoaging and cutaneous senescence” conditions would inherently be treated.  Skin undergoes aging and is exposed to light on a regular basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 66-68 and 72 in addition to claim 59 are rejected under 35 U.S.C. 103 as being unpatentable over Ki Woo Kim et al (KR20170090690A, publication date: 08/08/2017) (Hereinafter Kim) and Hongxia Wang et al (The Global Phosphoproteome of Chlamydomonas reinhardtii Reveals Complex Organellar Phosphorylation in the Flagella and Thylakoid Membrane, Molecular & Cellular Proteomics 13.9, 2014) (Hereinafter Wang). 
Regarding claim 59, Kim teaches as discussed above.
Regarding claim 66, while Kim teaches the genus for C. reinhardtii (Chlamydomonas), it does specifically teach C. reinhardtii.
Regarding claim 67, Kim doesn’t teach a cell wall-less strain. 
Regarding claim 68, Kim doesn’t teach any of the instantly claimed cell lines of “UVM4, CC-124, cwl5 or CC-1883”.
Regarding claim 72, Kim doesn’t teach mixotrophic conditions. 
Regarding claim 59, Wang discloses teachings regarding elucidating the phosphoproteome of Chlamydomonas reinhardtii. Wang teaches important teachings about how to culture C.reinhardtii and enriching its components. For instance, regarding the (ii) limitation of “an IMAC-enriched microalgal culture supernatant”, which is immobilized metal affinity chromatography technique, Wang teaches “PolyMAC Enrichment” (page 2338 right column) which is polymer-based metal ion affinity capture and identifies thousands of proteins and peptides (figures 5 and 6). This enrichment technique taught by Wang is interpreted to be analogous to the IMAC method of enrichment that is instantly claimed. Thus, one of ordinary skill in the art would apply this technique to the teachings of Kim to achieve step (ii) of instant claim 59. 
Regarding claim 66, Wang teaches Chlamydomonas reinhardtii which is discussed above. 
Regarding claims 67-68, Wang teaches cw15 cells as Chlamydomonas reinhardtii strain (page 2338 right column) which is cell wall-less. 
Regarding claim 72, Wang teaches mixotrophic conditions by disclosing “Cells were cultivated at 21 °C under 100 µmol m-2 s-1 light with a 14 h-dark 10 h-light cyclefluoralamp (Osram, Munich, Germany) in 250 ml flasks on an INFORS HT Multitron orbital shaker at 110 rpm (INFORS HT, Bottmingen, Switzerland) using Tris acetate phosphate (TAP) medium (16). Freshly inoculated cultures were grown for 4–5 days under air without additional supply of CO2.” (page 2338 right column). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Kim and Wang and achieve the instant invention. Kim teaches the genus Chlamydomonas. Wang provides the motivation of “Chlamydomonas reinhardtii (C. reinhardtii) is the most intensively studied and well-developed microalgal model species for investigation of a wide-range of processes ranging from basic development through understanding triacylglycerol production. C. reinhardtii is easy to culture, grows quickly, and is tolerant to varying growth conditions. Additionally, the genome of C. reinhardtii is sequenced and C. reinhardtii is easily engineered at the genetic level, thus making it an attractive model system for investigation of a wide range of underlying biology processes, including photosynthesis, cell motility, and phototaxis, cell-wall biogenesis, and other fundamental cellular processes” (page 2337 right column). For all these reasons, one would use C. reinhardtii and incorporate the teachings of Wang into the teachings of Kim with a reasonable expectation of success. 

Claims 69-71 in addition to claim 59 are rejected under 35 U.S.C. 103 as being unpatentable over Catherine Marion (EP1437124B1, publication date: 03/26/2008) (Hereinafter Marion) and Jacques Point et al (FR2785910A1, publication date: 06/07/2002) (Hereinafter Point). In this rejection, the English translations from the Google machine translation will be used for referencing for both patents (Also attached as a Non-patent literature files).
Regarding claim 59, Marion teaches as discussed above. 
Regarding claims 59, and 69-71, Point teaches a “Process for obtaining, from the microalgae culture medium, a thermostable extract having an antioxidant and procicatrising activity, characterized in that it consists in first carrying out the culture of said micro- algae, to impose on them in a second stage an oxygen supersaturation, then to separate the algae from the culture medium by centrifugation, and finally to filter said culture medium on an appropriate filter to separate said extract” (claim 1), “characterized in that the filtration of the culture medium after centrifugation intended to separate the algae is carried out on a filter consisting of a cellulose membrane” (claim 6). Point also teaches “lyophilization” (example 2). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Marion and Point and achieve the instant invention. Point provides the following motivation for one to incorporate its teachings to Marion: “the culture of microalgae has led to the production of interesting products from algal biomass. However, the techniques used have the drawback of being complex and of leading to the rejection of the culture medium of said micro-algae. The present invention is based on the discovery of the unexpected properties of the microalgae culture medium, which can under certain conditions produce large quantities of superoxydismutases like (SOD like) and sulfated polysaccharides (PS). Superoxydismutases like (SOD like) are products which exhibit the same type of activity as superxoydismutases (SOD), with the advantage over the latter of being thermostable, which is not the case with enzymes in general, and superoxydismutases in particular. The present invention thus relates to a process for obtaining an extract from the microalgae culture medium, this process being characterized essentially in that it consists in first carrying out the culture of said microalgae then in secondly impose on them an oversaturation of oxygen which produces a metabolic forcing leading to an overproduction of antioxidant compounds” (page 2). Point is directed to anti-inflammatory conditions (claim 16). Thus, one would be motivated to incorporate the teachings of Point into the teachings of Marion with a reasonable expectation of successfully achieving a more effective Chlamydomonas reinhardtii with added antioxidative effects. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613